Citation Nr: 9912324	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  91-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for shell fragment 
wound residuals, left lower leg, with retained metallic 
foreign body, evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound residuals, right thigh, with retained 
metallic foreign body.

3.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound residuals, right arm.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1952 to June 1954.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, denied 
entitlement to an increased evaluation for shell fragment 
wound (SFW) residuals, left lower leg, with retained metallic 
foreign body, evaluated as 10 percent disabling; denied 
entitlement to an increased (compensable) evaluation for SFW 
residuals, right thigh, with retained metallic foreign body; 
denied entitlement to an increased (compensable) evaluation 
for SFW residuals, right arm; and, denied entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).

These claims return to the Board following remands in 
November 1991, March 1994, September 1997, and in September 
1998. 


FINDINGS OF FACT

1.  SFW residuals, left lower leg, are manifested by a 
barely-visible scar the size of a pencil eraser and by a 
retained metallic foreign body, but there is no muscle 
atrophy or facial defect.

2.  SFW residuals, right thigh, are manifested by a retained 
metallic foreign body forming a 0.75 centimeters nodule, with 
additional smaller metallic foreign bodies visible on 
radiologic examination, but there is no muscle atrophy or 
loss of muscle tone or strength.

3.  SFW residuals, right arm, are manifested by a visible 
scar 0.75 centimeters in length without muscle atrophy, 
facial defect, or any effect on muscle or joint functions.

4.  The veteran is service-connected for duodenal ulcer, 
evaluated as non-disabling; bilateral varicose veins, 
evaluated as 10 percent disabling; SFW residuals, right 
thigh, with retained foreign body, evaluated as 10 percent 
disabling; SFW residuals, right arm, noncompensable; and, SFW 
residuals, left leg, with metallic foreign body, evaluated as 
10 percent disabling, for a combined service-connected 
evaluation of 30 percent.

5.  The veteran, who is 68 years old, last worked full-time 
in 1975, when he ceased working in a foundry as a result of 
disability due to multiple medical disorders.  

6.  The veteran's service-connected disabilities do not 
preclude gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for SFW residuals, left lower leg, with retained metallic 
foreign body, are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 
(1998).

2.  The criteria for a 10 percent evaluation for SFW 
residuals, right thigh, with retained metallic foreign 
bodies, are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311, 4.118, 
Diagnostic Code 7805 (1998).

3.  The criteria for an increased (compensable) evaluation 
for SFW residuals, right arm, are not met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.56, 4.118, 
Diagnostic Code 7805 (1998).

4.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's increased 
rating claims and total rating claim are well-grounded, and 
all relevant facts with regard to those issues have been 
properly developed.  No further assistance to the veteran is 
required to comply with VA's duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where entitlement to compensation 
has already been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  The entire recorded history of a disability 
is to be reviewed, but the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's residuals of shell fragment 
wounds of the left lower leg, right thigh, and right arm.  
There is nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant lengthy exposition of remote clinical histories and 
findings pertaining to the disabilities at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that during the pendency of the veteran's 
appeal, the VA's Schedule for Rating Disabilities was 
amended.  Effective July 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1996).  See 62 
Fed. Reg. 30,235-30,240 (1997).  The regulatory changes 
included deletion of certain regulations (38 C.F.R. §§ 4.47 
through 4.54 and 4.72) which addressed effects of missiles 
and described disability due to scars or muscle injury, since 
those descriptions were essentially repeated in retained 
regulatory sections, 38 C.F.R. §§ 4.56 and 4.73.  The 
definitions of moderately severe or severe wounds were 
modified to exclude the adjectives describing the amount of 
loss of deep fascia and muscle substance.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  After review of the 
regulatory changes which affect the current claim, the Board 
concludes that all regulatory changes pertinent to this claim 
are nonsubstantive in nature, but the Board has considered 
both the "old" and the "new" criteria in evaluating each 
of the veteran's SFW residuals.

Evaluations of disability are based, as far as possible, upon 
the average impairment of earning capacity due to the 
disability as issue.  38 C.F.R. § 3.321.  However, where 
there is an unusual or exceptional disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
standards, an extraschedular evaluation may be approved.  38 
C.F.R. § 3.321(b)(1).

Total disability ratings for compensation may be assigned 
where the schedular rating for service-connected disability 
is less than total if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities.  38 C.F.R. § 4.16.  If there 
is only one service-connected disability, that disability 
must be evaluated as 60 percent or more disabling, or the 
veteran must be unemployable.  Id.

Factual Background

Service medical records dated in July 1953 reflect that the 
veteran was injured by shell fragment wounds which resulted 
in small, superficial wounds of the right upper arm, left 
leg, and right leg.  The wounds were debrided but did not 
require closure.  The wounds scabbed over, and the veteran 
returned to duty.  His DD214 reflects that the veteran was 
awarded a Purple Heart and the Combat infantryman Badge.  By 
a rating decision issued in September 1954, SFW residuals of 
the right arm, left leg, and right leg, were evaluated as 
noncompensable.  

By a rating decision issued in August 1962, that evaluation 
was increased to 10 percent under Diagnostic Code 7805.  By a 
rating decision issued in October 1974, the veteran's 
residuals, SFW, left leg, with metallic foreign bodies, was 
evaluated as 10 percent disabling under Diagnostic Code 5311, 
and residuals of SFWs of the right thigh and of the right arm 
were described as separate disabilities, each evaluated as 
noncompensable under Diagnostic Code 7805.  These evaluations 
remain in effect, unchanged. 


1.  Claim for Increased Evaluation, SFW Residuals, Left Lower 
Leg

On VA examination conducted in January 1992, there was a 
scar, described as "7.5 centimeters" on the left posterior 
calf, further described as "quite faded" and 
nonphotographable.  There was no damage to tendons, there was 
full active range of motion of the joints, and strength was 
good and equal bilaterally.  The examiner stated that there 
was no evidence of pain related to the shell fragment wounds.

On VA examination conducted in October 1998, there was a 
healed incision, 0.75 centimeter in size (less than 1/2 inch), 
on the medial aspect of the left lower extremity, about 12 
centimeters from the tibial tuberosity.  The examiner stated 
that the incision was about the size of a pencil eraser.  
There was no subcutaneous adherence.  The area was non-
tender.  There was no gross asymmetry between the distal 
extremities.  A color photograph of the left lower extremity 
was taken, and the examiner noted that the area of the left 
lower extremity scar was sketched in on the photographs as 
the scar did not shove in the photograph.  On radiologic 
examination, there was a metallic foreign body medial and 
posterior to the proximal tibia.

The veteran's SFW disability of the lower left leg with 
metallic foreign body is currently evaluated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  Diagnostic Code 5311 provides 
the criteria for disability due to an injury to Muscle Group 
XI involved an injury to the muscles which govern the 
function of propulsion, plantar flexion of the foot, 
stabilization of the arch of the foot, flexion of the toes, 
and flexion of the knee.  

In this case, there is no evidence of muscle damage, as all 
examiners have stated that the veteran's left lower leg has 
normal strength and motion without loss of tissue or fascial 
damage.  The scar is small, less than 1/2 inch in size, and the 
scar is barely visible.  There is clear radiologic evidence 
of a retained metallic foreign body in the left lower 
extremity.  The most recent VA examinations do not disclose 
whether that retained metal fragment was in the muscle tissue 
or was more superficial.  However, a private October 1984 
radiologic examination of record stated that it was difficult 
to determine how deep in the soft tissue the retained foreign 
body was.  That radiology report reflected that the metallic 
foreign body "could be" located "very deep," that is, in 
the muscle.  

Thus, a 10 percent evaluation is warranted, since 38 C.F.R. 
§ 4.56(d)(1) provides that a noncompensable evaluation for 
muscle injury is applicable when there is no metallic 
fragment retained in muscle tissue.  Since there is a 
retained metallic fragment, a compensable evaluation is 
warranted, even though the veteran does not meet the criteria 
for "moderate" muscle injury as described in Diagnostic 
Code 5311, which specifies that moderate muscle injury 
warrants a 10 percent evaluation for injury for Muscle Group 
XI.  

However, there is no evidence of record that there is any 
fascial defect, atrophy, impaired tonus, impaired muscle 
function, impaired range of motion, or any other sign or 
symptom to warrant an evaluation in excess of 10 percent, 
either under Diagnostic Code 5311 or under 38 C.F.R. § 4.56.  
The Board notes that the veteran's complaints that the 
retained metallic fragments make his leg swell or cramp have 
been considered as part of the grant of separate service 
connection for varicose veins secondary to SFWs, and those 
complaints cannot be considered again to warrant an 
evaluation in excess of 10 percent for the SFW residuals.  

Since there is no evidence to support an evaluation in excess 
of the current 10 percent evaluation, the appeal for an 
increased evaluation must be denied.  Because the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  

2.  Claim for Compensable Evaluation for SFW Residuals, Right 
Thigh

On VA examination conducted in October 1998, there was a 
small, hardened nodule, approximately 0.75-centimeter size, 
about four centimeters above the popliteal region.  The 
examiner stated that the nodule might be a foreign body.  
There was no scar.  The examiner noted that the area of the 
nodule was not seen in color photographs.  On radiologic 
examination, there was a large, grounded, metallic density 
with associated smaller multiple metallic entities above the 
distal third of the femoral diaphysis, but no evidence of 
osseous or joint injury of the right femur.  A small, rounded 
metallic density was imaged anteriorly.

The veteran's right thigh SFW is currently evaluated under 38 
C.F.R. § 4.118, Diagnostic Code 7805.  A compensable rating 
under Diagnostic Code 7805 contemplates a scar which results 
in limitation of function of the part affected.  Because 
there is no objective limitation of range of motion of the 
right lower extremity, the evidence does not support a 
compensable evaluation under Diagnostic Code 7805.  There is 
no evidence of ulceration, tenderness, pain, or any other 
residual which would warrant a compensable evaluation for a 
scar under any other diagnostic code applicable to scar 
residuals.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

However, as noted above, 38 C.F.R. § 4.56(d)(1) provides that 
a noncompensable evaluation for muscle injury is applicable 
when there is no metallic fragment retained in muscle tissue.  
Since there are retained metallic fragments in the veteran's 
right thigh, a compensable evaluation under Diagnostic Code 
7805 is warranted by analogy, even though the veteran is not 
currently evaluated on the basis of injury to a specific 
muscle group.  

However, there is no evidence to support an evaluation in 
excess of 10 percent for the residuals of the SFW or the 
right thigh.  In particular, there is no evidence of loss of 
muscle strength or function, no bone involvement, no pain or 
tenderness of the scar, or other signs or symptoms which 
would warrant an evaluation in excess of 10 percent or a 
separate evaluation under a different diagnostic code.  The 
veteran's complaints that retained metallic fragments make 
his leg swell and cramp have been considered as part of the 
grant of separate service connection for varicose veins 
secondary to SFWs, and those complaints cannot be considered 
again to warrant an evaluation in excess of 10 percent for 
the SFW residuals.  

There is no evidence to support an evaluation in excess of 10 
percent for SFW residuals of the right thigh, so the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  

3.  Entitlement to Compensable Evaluation, SFW Residuals, 
Right Arm

On VA examination conducted in October 1998, there was a 
0.75-cm scar on the right shoulder.  There was no 
subcutaneous adherence.  The scar was flesh-toned.  The 
examiner noted that the scar could be seen in color 
photographs of the area.  The veteran, who is right handed, 
had grips of 5/5 bilaterally, and deep tendon reflexes were 
2+ and equal in the upper extremities.  There was normal 
range of motion of the elbow and full range of motion of the 
right shoulder.  The veteran reported that the right shoulder 
was more painful than the left on full range of motion.  
Radiologic examination of the shoulder showed no acute 
osseous or joint abnormality.  No retained foreign bodies 
were noted.

The examiner noted, as to each of the areas of SFW residuals, 
that there was no joint involvement, no significant 
disfigurement, no functional impairment, no tendon 
involvement, and no bone involvement.  Scar formation was 
minimal and without subcutaneous adherence or muscle loss.  
The examiner concluded that joint function and muscular 
functions, including in the right arm, appeared to have been 
maintained.  

The veteran's disability due to a shell fragment wound of the 
upper right arm is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  A compensable rating under Diagnostic 
Code 7805 contemplates a scar which results in limitation of 
function of the part affected.  Because there is no objective 
limitation of range of motion of the right upper extremity, 
the evidence does not support a compensable evaluation under 
Diagnostic Code 7805.  There is no evidence of ulceration, 
tenderness, pain, or any other residual which would warrant a 
compensable evaluation for a right upper scar under any other 
diagnostic code applicable to the right upper arm scar 
residuals.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

The Board has considered whether there may have been a 
through-and-through injury with any damage, even if not 
permanent, to the right upper arm muscles.  38 C.F.R. 
§§ 4.56(b), 4.72; Myler v. Derwinski, 1 Vet.App. 571 (1991).  
However, the description of the initial injury clearly 
reflects that the SFWs were superficial, and there is no 
evidence of an exit wound or apparent muscle injury, so as to 
fall within the "old" criteria for a through-and-through 
wound. 

There is no evidence to support a compensable evaluation for 
the veteran's right arm SFW residuals, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.

4.  Claim for TDIU

The veteran is service connected for duodenal ulcer, 
currently evaluated as non-disabling; bilateral varicose 
veins, currently evaluated as 10 percent disabling, SFW 
residuals, right thigh, with metallic foreign body, evaluated 
as 10 percent disabling by this decision; SFW residuals, 
right arm, evaluated as noncompensable; and, SFW residuals, 
left leg, evaluated as 10 percent disabling.  The veteran's 
combined service connected evaluation is 30 percent.

In addition to service-connected disabilities, the veteran 
has numerous other medical disorders.  The summary of VA 
hospitalization in July 1993 to August 1993 reflects that the 
veteran had cardiac problems which necessitated insertion of 
a pacemaker.  He also had coronary artery disease, chronic 
obstructive pulmonary disease, osteoarthritis, and 
hypothyroidism.  The summary of VA admission in July 1994 
reflects that the veteran was hospitalized for 
gastrointestinal bleeding due to diverticula in the sigmoid 
colon.  Myasthenia gravis was also diagnosed.  

The evidence reflects that the veteran worked in a foundry 
until about March 1975.  A private medical statement 
submitted in April 1976 reflected that the veteran had low 
back pain as a result of an injury at work five years 
previously.  The Board finds it particularly significant that 
this statement, which lists the disabilities found to 
interfere with the veteran's employability, does not 
reference the service-connected SFW residuals.  A claim for 
non-service-connected disability pension was denied by an 
August 1976 rating decision.  

Statements submitted in June 1990 by potential employers 
noted that the veteran was unable to lift heavy objects, had 
difficulty walking, and had breathing problems, and was 
unemployable as a result of the combination of these 
disabilities.  Since the employers discussed disabilities for 
which service connection is not in effect in the statements 
explaining why they could not hire the veteran, the Board 
finds that these statements do not support, but rather 
contradict, a finding that the veteran is or was unemployable 
as a result of his service-connected disabilities.  

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating for 
service-connected disability is less than total, if the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disability, where the veteran has one service-connected 
disability evaluated as 60 percent or more disabling. In this 
case, the veteran does not meet the schedular criteria for a 
total rating based on individual unemployability because he 
his single service-connected disability is evaluated as 30 
percent disabling.  Even when all SFW residuals are 
considered as one disability, as permitted under 38 C.F.R. 
§ 4.16 since these were all sustained in one incident, the 
veteran does not meet the percentage standards of 38 C.F.R. 
§ 4.16.

Where a veteran is unemployable by reason of service- 
connected disability, but fails to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), the claim shall 
be submitted to the Director of the Compensation and Pension 
Service for extraschedular consideration.  38 C.F.R. § 
4.16(b).  In this case, the RO determined that there were no 
extraschedular factors, and that the veteran was not 
unemployable.  Further, the Board discerns no exceptional or 
unusual factors such as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b). 

The veteran contends that he is unable to work because of 
difficulty walking and standing due to the SFW residuals.  
However, he has produced no opinion to this effect from any 
treatment provider.  Although the evidence reflects that the 
veteran has been found totally and permanently disabled, that 
evidence reflects that disability is based on the combination 
of service-connected and non service-connected disorders.  
The evidence does not show that service-connected 
disabilities would preclude further education, vocational 
rehabilitation, or sedentary employment consistent with the 
veteran's education and experience.  From this evidence, the 
Board concludes that service-connected disability does not 
preclude full-time employment compatible with the veteran's 
education and his occupational experience.  

The record fairly reflects that the veteran has not been 
employed in the last 20 years.  The evidence reflects that 
the physician who provided an April 1976 private medical 
statement regarding the veteran's disabilities did not 
discuss the veteran's service-connected disabilities or 
include those disabilities in the listed diagnoses.  The 
evidence establishes that it is currently the veteran's 
multiple, severe, non-service-connected disabilities which 
currently prevent him from obtaining substantially gainful 
employment.  The Board finds that, even in light of the 
veteran's limited education and employment experience, it 
would be unreasonable for the Board to find that the 
veteran's service-connected disabilities alone preclude 
employment, where the veteran apparently ceased working many 
years ago as a result of medical disorders other than the 
service-connected disorders.  
  
Thus, entitlement to TDIU is not established.  38 C.F.R. § 
4.16(a), (b).  The Board considered the doctrine of affording 
the veteran the benefit of any doubt, but the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to entitlement to TDIU.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an increased evaluation for SFW residuals, 
left lower leg, with retained metallic foreign body, 
evaluated as 10 percent disabling, is denied.

Entitlement to a 10 percent evaluation for SFW residuals, 
right thigh, with retained metallic foreign bodies, is 
granted, subject to laws and regulations governing effective 
dates of monetary awards.

Entitlement to an increased (compensable) evaluation for SFW 
residuals, right arm, is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

